        Case 1:20-cv-03010-APM Document 59-2 Filed 12/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.

                      Plaintiffs,
                                                      Case No. 1:20-cv-3010 (APM)
           v.

GOOGLE LLC,

                      Defendant.



                                    [PROPOSED ORDER]

       Upon consideration of Third Parties Comcast Corporation and NBCUniversal Media,

LLC (collectively, the “Comcast Third Parties”) Motion for Admission Pro Hac Vice Motion for

Arthur J. Burke, and the accompanying Declaration of Arthur J. Burke, it is hereby

       ORDERED that the Comcast Third Parties’ Motion for Admission Pro Hac Vice is

GRANTED.

       SO ORDERED this _____ day of ____________________, 2020.




                                                   _________________________
                                                   Hon. Amit P. Mehta
                                                   United States District Judge
